 



EXHIBIT 10.36
Onyx Pharmaceuticals, Inc.
Stock Bonus Award Grant Notice
(2005 Equity Incentive Plan)
Onyx Pharmaceuticals, Inc. (the “Company”), pursuant to Section 7(b) of the
Company’s 2005 Equity Incentive Plan (the “Plan”), hereby awards to Participant
the right to acquire that number of shares of the Company’s Common Stock set
forth below (the “Award”). This Award shall be evidenced by a Stock Bonus Award
Agreement (the “Award Agreement”). This Award is subject to all of the terms and
conditions as set forth herein and in the applicable Award Agreement and the
Plan, each of which are attached hereto and incorporated herein in their
entirety.

     
Participant:
   
 
   
Date of Grant:
   
 
   
Vesting Commencement Date:
   
 
   
Number of Shares Subject to Award:
   
 
   
Payment for Common Stock:
  Participant’s services to the Company

Vesting Schedule: The shares subject to the Award shall vest with respect to 1/6
of the shares on the date six (6) months from the Vesting Commencement Date, and
with respect to the remaining shares in a series of ten (10) successive equal
quarterly installments over the two-and-one-half (21/2)-year period measured
from the six (6)-month anniversary of the Vesting Commencement Date; provided,
however, that the Participant’s Continuous Service has not terminated prior to
each such vesting date.
Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Bonus Award Grant Notice, the Award
Agreement, and the Plan. Participant further acknowledges that as of the Date of
Grant, this Stock Bonus Award Grant Notice, the Award Agreement and the Plan set
forth the entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on that subject with the
exception of (i) Awards previously granted and delivered to Participant under
the Plan, and (ii) the following agreements only:

         
 
  Other Agreements:   Executive Change In Control Severance Benefits Agreement

              Onyx Pharmaceuticals, Inc.   Participant
 
           
By:
           
 
       
 
  Signature       Signature
 
           
Title:
      Date:    
 
           
 
           
Date:
           
 
           

Attachments: Award Agreement and 2005 Equity Incentive Plan

 



--------------------------------------------------------------------------------



 



Onyx Pharmaceuticals, Inc.
2005 Equity Incentive Plan
Stock Bonus Award Agreement
          Pursuant to the Stock Bonus Award Grant Notice (“Grant Notice”) and
this Stock Bonus Award Agreement (“Agreement”), Onyx Pharmaceuticals, Inc. (the
“Company”) has awarded you (“Participant”) the right to acquire shares of Common
Stock from the Company pursuant to Section 7(b) of the Company’s 2005 Equity
Incentive Plan (the “Plan”) for the number of shares indicated in the Grant
Notice (collectively, the “Award”). The Award is granted in exchange for past or
future services to be rendered by you to the Company or an Affiliate. In the
event additional consideration is required by law so that the Common Stock
acquired under this Agreement is deemed fully paid and nonassessable, the Board
shall determine the amount and character of such additional consideration to be
paid. Defined terms not explicitly defined in this Agreement but defined in the
Plan shall have the same definitions as in the Plan.
          The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.
          1. Acquisition of Shares. By signing the Grant Notice, you hereby
agree to acquire from the Company, and the Company hereby agrees to issue to
you, the aggregate number of shares of Common Stock specified in your Grant
Notice for the consideration set forth in Section 3 and subject to all of the
terms and conditions of the Award and the Plan. You may not acquire less than
the aggregate number of shares specified in the Grant Notice.
          2. Closing. Your acquisition of the shares shall be consummated as
follows:
               (a) You will acquire beneficial ownership of the shares by
delivering your Grant Notice, executed by you in the manner required by the
Company, to the Corporate Secretary of the Company, or to such other person as
the Company may designate, during regular business hours, on the date that you
have executed the Grant Notice (or at such other time and place as you and the
Company may mutually agree upon in writing) (the “Closing Date”) along with any
consideration, other than your past or future services, required to be delivered
by you by law on the Closing Date and such additional documents as the Company
may then require.
               (b) The shares under the Award shall be maintained by the
Company’s transfer agent in restricted book entry form. From time to time the
Company may provide written instructions to its transfer agent to release such
shares from restricted book entry form. You agree that certificates representing
shares under the Award cannot be issued for any of such shares that are Unvested
Shares. The Company shall instruct the transfer agent to release Vested Shares
from restricted book entry form upon the vesting of such shares, and to transfer
such Vested Shares electronically to your broker, which shall be E*Trade.
          3. Consideration. Unless otherwise required by law, the shares of
Common Stock to be delivered to you on the Closing Date shall be deemed paid, in
whole or in part in exchange for past and future services to be rendered to the
Company or an Affiliate in the amounts and to the extent required by law.

 



--------------------------------------------------------------------------------



 



          4. Vesting. The shares will vest as provided in the Vesting Schedule
set forth in your Grant Notice, provided that vesting shall cease upon the
termination of your Continuous Service. “Vested Shares” shall mean shares that
have vested in accordance with the Vesting Schedule, and “Unvested Shares” shall
mean shares that have not vested in accordance with the Vesting Schedule.
          5. Right of Reacquisition. The Company shall simultaneously with the
termination of your Continuous Service automatically reacquire (the
“Reacquisition Right”) for no consideration all of the Unvested Shares, unless
the Company agrees to waive its Reacquisition Right as to some or all of the
Unvested Shares. Any such waiver shall be exercised by the Company by written
notice to you or your representative within ninety (90) days after the
termination of your Continuous Service, and the Company will in such case also
instruct its transfer agent to release to you the number of Unvested Shares not
being reacquired by the Company. If the Company does not waive its reacquisition
right as to all of the Unvested Shares, then upon such termination of your
Continuous Service, the transfer agent shall, upon the instruction of the
Company, transfer to the Company the number of Unvested Shares the Company is
reacquiring. The Reacquisition Right shall expire when all of the shares have
become Vested Shares.
          6. Capitalization Changes. The number of shares of Common Stock
subject to your Award and referenced in your Grant Notice may be adjusted from
time to time for changes in capitalization pursuant to Section 12(a) of the
Plan.
          7. Certain Corporate Transactions. In the event of a Corporate
Transaction as defined in the Plan, the Reacquisition Right may be assigned by
the Company to the successor of the Company (or such successor’s parent
corporation), if any, in connection with such transaction. To the extent the
Reacquisition Right remains in effect following such transaction, it shall apply
to the new capital stock or other property received in exchange for the Common
Stock in consummation of the transaction, but only to the extent the Common
Stock was at the time covered by such right.
          8. Securities Law Compliance. You may not be issued any Common Stock
under your Award unless the shares of Common Stock are either (i) then
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or (ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive such Common Stock if the Company determines that such receipt would
not be in material compliance with such laws and regulations.
          9. Execution of Documents. You hereby acknowledge and agree that the
manner selected by the Company by which you indicate your consent to your Grant
Notice is also deemed to be your execution of your Grant Notice and of this
Agreement. You further agree that such manner of indicating consent may be
relied upon as your signature for establishing your execution of any documents
to be executed in the future in connection with your Award.
          10. Rights as Stockholder. Subject to the provisions of this
Agreement, you shall have all rights and privileges of a stockholder of the
Company with respect to the Unvested Shares. You shall be deemed to be the
holder of such shares for purposes of receiving any

 



--------------------------------------------------------------------------------



 



dividends that may be paid with respect to such shares and for purposes of
exercising any voting rights relating to such shares, even if some or all of the
shares are Unvested Shares.
          11. Transfer Restrictions. In addition to any other limitation on
transfer created by applicable securities laws, you shall not sell, assign,
hypothecate, donate, encumber, or otherwise dispose of any interest in the
Common Stock while such shares of Common Stock are Unvested Shares or continue
to be held by the Company’s transfer agent in restricted book entry form;
provided, however, that an interest in such shares may be transferred pursuant
to a qualified domestic relations order as defined in the Internal Revenue Code
of 1986, as amended (the “Code”) or Title I of the Employee Retirement Income
Security Act of 1974, as amended. After any Common Stock has been released to
you from restricted book entry form, you shall not sell, assign, hypothecate,
donate, encumber, or otherwise dispose of any interest in the Common Stock
except in compliance with the provisions herein, applicable securities laws and
the Company’s policies, including its Trading Window Policy and Insider Trading
Policy and Policy Against Trading on the Basis of Inside Information.
Notwithstanding the foregoing, by delivering written notice to the Company, in a
form satisfactory to the Company, you may designate a third party who, in the
event of your death, shall thereafter be entitled to receive any distribution of
Common Stock pursuant to this Agreement.
          12. Non-transferability of the Award. Your Award (except for Vested
Shares issued pursuant thereto) is not transferable except by will or by the
laws of descent and distribution. In the event of the termination of your
Continuous Service prior to the Closing Date, the closing contemplated in this
Agreement shall not occur.
          13. Restrictive Legends. The Common Stock issued under your Award
shall be endorsed with appropriate legends, if any, as determined by the
Company.
          14. Award not a Service Contract. Your Award is not an employment or
service contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.
          15. Withholding Obligations. At the time your Award is granted, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from any amounts payable to you, or otherwise agree to make adequate
provision in cash for, any sums required to satisfy the federal, state, local
and foreign tax withholding obligations of the Company or any Affiliate, if any,
which arise in connection with your Award. In the Company’s sole discretion, the
Company may elect, and you hereby authorize the Company, to withhold Vested
Shares in such amounts as the Company determines are necessary to satisfy your
obligation pursuant to the preceding sentence. Unless the tax withholding
obligations of the Company and/or any Affiliate are satisfied, the Company shall
have no obligation to instruct its transfer agent to release shares under the
Award from restricted book entry form, and you agree that you shall in such case
have no right to receive such shares.
          16. Tax Consequences. You agree to review with your own tax advisors
the federal, state, local and foreign tax consequences of this investment and
the transactions

 



--------------------------------------------------------------------------------



 



contemplated by this Agreement. You shall rely solely on such advisors and not
on any statements or representations of the Company or any of its agents. You
understand that you (and not the Company) shall be responsible for your own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement. You understand that Section 83 of the Code taxes
as ordinary income to you the fair market value of the shares of Common Stock as
of the date any restrictions on the shares lapse (that is, as of the date on
which part or all of the shares vest). In this context, “restriction” includes
the right of the Company to reacquire the shares pursuant to its Reacquisition
Right. You understand that you may elect to be taxed on the fair market value of
the shares at the time the shares are acquired rather than when and as the
Company’s Reacquisition Right expires by filing an election under Section 83(b)
of the Code with the Internal Revenue Service within thirty (30) days after the
date you acquire the shares pursuant to your Award. YOU ACKNOWLEDGE THAT IT IS
YOUR SOLE RESPONSIBILITY, AND NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER
CODE SECTION 83(b), EVEN IF YOU REQUEST THE COMPANY OR ITS REPRESENTATIVES TO
MAKE THE FILING ON YOUR BEHALF. You further acknowledge that you are aware that
should you file an election under Section 83(b) of the Code and then
subsequently forfeit the shares, you will not be able to report as a loss the
value of any shares forfeited and will not get a refund of any of the tax paid.
          17. Notices. Any notice or request required or permitted hereunder
shall be given in writing to each of the other parties hereto and shall be
deemed effectively given on the earlier of (i) the date of personal delivery,
including delivery by express courier, or (ii) the date that is five (5) days
after deposit in the United States Post Office (whether or not actually received
by the addressee), by registered or certified mail with postage and fees
prepaid, addressed at the following addresses, or at such other address(es) as a
party may designate by ten (10) days’ advance written notice to each of the
other parties hereto:

         
 
  Company:   Onyx Pharmaceuticals, Inc.
 
      Attn: Stock Administrator
 
      2100 Powell Street
 
      Emeryville, CA 94608
 
       
 
  Participant:   Your address as on file with the Company
 
      at the time notice is given

          18. Headings. The headings of the Sections in this Agreement are
inserted for convenience only and shall not be deemed to constitute a part of
this Agreement or to affect the meaning of this Agreement.
          19. Miscellaneous.
               (a) The rights and obligations of the Company under your Award
shall be transferable by the Company to any one or more persons or entities, and
all covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

 



--------------------------------------------------------------------------------



 



               (b) You agree upon request to execute any further documents or
instruments necessary or desirable in the sole determination of the Company to
carry out the purposes or intent of your Award.
               (c) You acknowledge and agree that you have reviewed your Award
in its entirety, have had an opportunity to obtain the advice of counsel prior
to executing and accepting your Award and fully understand all provisions of
your Award.
               (d) This Agreement shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.
               (e) All obligations of the Company under the Plan and this
Agreement shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
          20. Governing Plan Document. Your Award is subject to all the
provisions of the Plan, the provisions of which are hereby made a part of your
Award, and is further subject to all interpretations, amendments, rules and
regulations which may from time to time be promulgated and adopted pursuant to
the Plan. In the event of any conflict between the provisions of your Award and
those of the Plan, the provisions of the Plan shall control.
          21. Effect on Other Employee Benefit Plans. The value of the Award
subject to this Agreement shall not be included as compensation, earnings,
salaries, or other similar terms used when calculating benefits under any
employee benefit plan (other than the Plan) sponsored by the Company or any
Affiliate except as such plan otherwise expressly provides. The Company
expressly reserves its rights to amend, modify, or terminate any or all of the
employee benefit plans of the Company or any Affiliate.
          22. Choice of Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the law of the state of California without
regard to that state’s conflicts of laws rules.
          23. Severability. If all or any part of this Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.
          24. Other Documents. You hereby acknowledge receipt or the right to
receive a document providing the information required by Rule 428(b)(1)
promulgated under the Securities Act. In addition, you acknowledge receipt of
the Company’s Trading Window Policy and Insider Trading Policy and Policy
Against Trading on the Basis of Inside Information.
* * * * *

 



--------------------------------------------------------------------------------



 



          This Stock Bonus Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing by the Participant of the Stock
Bonus Award Grant Notice to which it is attached.

 